LATTIMORE, Judge.
Conviction for possessing intoxicating liquor for purposes of sale; punishment, three years in the penitentiary.
This conviction was had upon an indictment charging the possession of intoxicating liquor for the purpose of sale. There is no allegation in regard to whether the territory in which the possession was had was theretofore dry, or that the liquor was spirituous. The indictment is in the same condition as the one held ’bád in the case of Of-field v. State (Tex. Or. App.) 75 S.W.(2d) 882. The indictment will not support the conviction.
- The judgment is reversed, and the prosecution is ordered dismissed.